Oliver, Chief Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto: ■
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the issues in the appeals for reappraisements enumerated above are the same in all material respects as the issues decided in United States v. William Shaland, A. R. D. 12, and that the record in said case may be incorporated herein.
' IT IS FURTHER STIPULATED AND AGREED that the entered values of the merchandise involved in the cases enumerated above is equal to the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade, for exportation to the United States, and that the foreign value of such or similar merchandise is no higher.
IT IS FURTHER STIPULATED AND AGREED that these cases may be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise here involved, and tbat such values were the entered values.
Judgment will be rendered accordingly.